DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021, has been entered.
 
3.	 The Applicant's amendments filed on May 10, 2021, were received. Claims 1 and 4 have been amended. Claim 2 has been previously cancelled. Claims 5-6 have been previously withdrawn from consideration. Therefore, Claims 1, 3-4 and 7-9 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 19, 2021.



Priority


Information Disclosure Statement
6.	Information disclosure statements (IDS), submitted April 1, 2021 and August 26, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
7.	The rejection of Claims 1, 3, 7 and 8 under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Doh et al. (KR 20140136321), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-7 of the Remarks dated May 10, 2021. 

8.	The rejection of Claims 4 and 9 under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Doh et al. (KR 20140136321), as applied to Claims 1, 3, 7 and 8, and in further view of Zhamu et al. (US 2020/0313162 A1), has been overcome based on the amendments to the Claims and the arguments presented on page 7 of the Remarks dated May 10, 2021. 

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Kim et al. (US 2020/0354222 A1).
With regard to Claim 1, Yao et al. disclose a method of manufacturing a composite material, the method comprising: a preparation step of mixing a carbonaceous material, called carbon nanofibers (CNF), and solid multi-metallic nanoparticles (MMNP), as raw materials (pages 1-2); and a carbothermal shock step of heating the carbonaceous nanofiber material so that the solid multi-metallic nanoparticles are melted using the heated carbonaceous nanofiber material and is 
Kim et al. disclose a process for producing a particulate silicon-carbon nanocomposite (SCN) material, for use as an anode material or as an anode electrode (paragraph 0001), which includes providing primary graphite particles carrying silicon particles on outer surfaces thereof (See Abstract). Kim et al. disclose wherein the solid silicon particles include particles having a mean diameter of approximately 100 nm (paragraph 0161), which meets the claimed limitation of being smaller than 42 µm.  Kim et al. also disclose wherein the carbonaceous material (graphite) and the solid silicon have a weight ratio of graphite:silicon:amorphous carbon of 70-90:5-20:5-20 (paragraph 0072) or carbon:silicon of 95-80:5-20 (paragraph 0073), which meets the claimed 
With regard to Claim 3, Yao et al. disclose wherein the carbonaceous material is at least a carbon fiber (carbon nanofiber) (pages 1-4). 
With regard to Claim 7, Yao et al. disclose wherein the carbothermal shock step is controlled such that a diameter of the multi-metallic nanoparticles attached to the surface of the carbonaceous nanofiber material is 3.51 + 0.62 nm at 5 milliseconds, 5.01 + 1.69 nm at 55 milliseconds, 8.57 + 1.98 nm at 1 second, and 13.50 + 6.98 nm at 10 seconds (page 4), which meets the claimed limitation of 100 nm or less. 
With regard to Claim 8, Yao et al. disclose wherein, after the carbothermal shock step, a cooling step is performed so as to prevent the multi-metallic nanoparticles attached to the surface of the carbonaceous nanofiber material from growing due to thermal energy remaining in the carbonaceous nanofiber material (page 1).

s 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Kim et al. (US 2020/0354222 A1), as applied to Claims 1, 3, 7 and 8 above, and in further view of Zhamu et al. (US 2020/0313162 A1).
With regard to Claim 4, Yao et al. and Kim et al. disclose the method in paragraph 12 above, including a carbonaceous material of carbon nanofibers (Yao et al.-page 1) and wherein the carbonaceous material is graphite, and the preparation step is performed by subjecting the graphite and the silicon microparticles to mixing (Kim et al. [0015]).  Yao et al. and Kim et al. do not specifically disclose the preparation step is performed by subjecting the graphite and the silicon particles microparticles to pressing.
Zhamu et al. disclose a method of manufacturing a composite anode material, the method comprising: a preparation step of mixing a carbonaceous material, such as carbon or graphite, and solid silicon, considered one of the an anode active materials, as raw materials, which form anode active material-decorated graphite particles in which the silicon particles are attached to the surface of the graphite particles (see Abstract, paragraphs 0018-0020, 0028), and pressing the anode active material decorated graphite particles (paragraph 0094). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use graphite as the carbonaceous material and to subject the graphite and silicon particles to mixing a pressing in the method of Yao et al. and Kim et al., because Zhamu et al. teach that these materials achieve higher energy density cells (paragraph 0059), are environmentally benign and cost-effective (paragraph 0001), and the step of pressing optimizes the material properties (paragraph 0094).

Zhamu et al. disclose a method of manufacturing a composite anode material, the method comprising: a preparation step of mixing a carbonaceous material, such as carbon or graphite, and solid silicon, considered one of the an anode active materials, as raw materials, which form anode active material-decorated graphite particles in which the silicon particles are attached to the surface of the graphite particles (see Abstract), and subsequently embracing the anode active material-decorated graphite particles with a shell comprising multiple graphene sheets to produce graphene-embraced anode particulates (See Abstract). Zhamu et al. disclose wherein the anode material-decorated graphite particles and a source of graphitic material (or carbon precursor) are ball-milled (or pulverized) in order to form anode active material-decorated graphite particles with a shell comprising multiple graphene sheets to produce spherical graphene-embraced anode particulates (paragraphs 0078, 0094). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art after the carbothermal shock step of Yao et al. and Kim et al., to pulverize the carbonaceous material and silicon particles and coat with a carbon precursor to form a spherical shape, because Zhamu et al. teach that these materials achieve higher energy density cells (paragraph 0059), are environmentally benign and cost-effective (paragraph 0001), and the steps of milling, coating and pressing are fully 
Kim et al. also disclose wherein the carbonaceous material having the silicon particles attached to the surface of the graphite particles is manufactured into a spherical shape having a diameter of 10-30 µm, more preferably 15-25 µm (paragraphs 0164-0165).

Response to Arguments
14.	Applicant’s arguments, see pages 5-7, filed May 10, 2021, with respect to the rejection(s) of Claims 1, 3, 7 and 8 under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Doh et al. (KR 20140136321), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2020/0354222 A1).
15.	The arguments of record are based on the claims as amended. The amended claims have been addressed in the new rejection in paragraph 12 above.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725